Citation Nr: 0635338	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-14 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for intermittent lumbar 
strain, with right sciatica and degenerative joint disease 
and disc disease.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
November 1964 to January 1971, and from December 1995 to 
September 1996.  The veteran's personnel file also reflects 
he had service in the Army Reserves from 1971 to 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for 
intermittent lumbar strain, with right sciatica and 
degenerative joint disease and disc disease.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in February 2005; a 
transcript of the hearing is associated with the claims file.  


FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran currently has intermittent 
lumbar strain, with right sciatica and degenerative joint 
disease and disc disease, that began in or is due to any 
incident or event in military service, and degenerative joint 
disease was not manifested within one year after separation 
from active service.  


CONCLUSION OF LAW

Intermittent lumbar strain, with right sciatica and 
degenerative joint disease and disc disease, was not incurred 
in or aggravated by service, nor may degenerative joint 
disease be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

As noted, in Pelegrini, the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
this was done.  In November 2002, the RO sent the veteran a 
letter informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The November 2002 
letter informed the veteran that VA would obtain all relevant 
evidence from VA medical centers and the service department.  
He was advised that it was his responsibility to send medical 
records showing a relationship between his claimed disability 
and service, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also advised that he should send any medical records he would 
like the RO to review.  This effectively informed him that he 
should provide any evidence in his possession that pertains 
to the claim regarding his claim.  

The Board finds that the content of the November 2002 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Following the VCAA 
letter, the September 2003 Statement of the Case (SOC) and 
July and December 2004 Supplemental Statements of the Case 
(SSOCs) were issued, which provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent available evidence, not already of record, 
which would need to be obtained for a fair disposition of 
this appeal.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Accordingly, the Board finds that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertinent 
to his claim under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision of the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, the Board finds no prejudice 
to the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran has a current diagnosis of intermittent lumbar 
strain, with right sciatica and degenerative joint disease 
and disc disease.  See December 2002 VA examination report.  
As such, the controlling issue in this case is whether there 
is a nexus between his current disability and military 
service.  Applying the legal criteria above to the facts, the 
Board finds there is no competent and probative medical 
evidence indicating that the veteran's current disability is 
causally related to service.  

The veteran has stated that he first began experiencing 
problems with his back during his first period of active 
duty.  Specifically, he has stated that, from 1964 to 1970, 
he received treatment for his low back pain at the McDonald 
Army Hospital and Bad Kreuznach, Germany Army Hospital.  See 
March and August 2004 written statements from the veteran.  
At the February 2005 Travel Board hearing, the veteran 
testified that since 1964, he has had intermittent problems 
with his back and would go to local doctors from whom he 
received muscle relaxers and ultrasound treatments.  

The Board notes that only a portion of the veteran's service 
medical records (SMRs) are included in the evidentiary 
record.  Despite numerous attempts to locate all of the 
veteran's records, SMRs prior to July 1974 cannot be located.  
As such, the veteran's report of treatment for his back from 
1964 to 1970 cannot be verified.  However, VA reports of 
medical history and examination, dated from July 1974 to 
December 1997, are of record.  With two exceptions, the 
reports show the veteran's spine was normal on clinical 
examination and he denied having recurrent back pain.  In 
July 1974, the veteran reported having or having had 
recurrent back pain and, in March 1986, he reported that he 
was hospitalized in 1965 for back spasms at the McDonald Army 
Hospital.  Both times, his spine was normal on clinical 
examination.  

The record also contains private medical records dated from 
September 1980 to January 2001.  Records from Nationwide 
Insurance Company reflect the veteran's spine was normal at 
examinations conducted in September 1980 and November 1982.  
A February 1995 private medical record from Dr. S.L. reflects 
the veteran was diagnosed with an acute sprain after 
reporting that he injured his back while moving a boat.  
There are no subsequent records from Dr. S.L. which document 
any complaints, treatment, or findings related to a back 
disability.  Medical records from the Mayo Clinic dated in 
February and April 1999 are negative for any complaints or 
findings related to a back disability as are those from Inova 
Fairfax Hospital dated in January 2001.  

In evaluating the ultimate merit of this claim, the Board 
notes that it finds the veteran's February 2005 testimony 
regarding his treatment for back pain from 1964 to 1971 to be 
credible as he reported having recurrent back pain and being 
hospitalized in 1965 in the July 1974 and March 1986 reports 
of medical history.  However, there is no competent medical 
evidence relating the veteran's current back disability to 
the symptomatology he manifested in service.  The veteran was 
asked to submit evidence establishing a connection between 
his current disability and service and yet, there is no 
competent medical opinion relating his lumbar strain 
disability to disease or injury incurred during service.  The 
only evidence of record that links the veteran's service to 
the current back disability is the veteran's own statements.  
The Board views with admiration the veteran's more than 30 
years of service in the Army and Army Reserves and does not 
doubt that the veteran sincerely believes his current back 
disability had its inception in service.  However, there is 
no indication that he has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Essentially, the Board finds that any back problems the 
veteran manifested in service resolved without any residual 
disability.  The Board must note that it is highly probative, 
in terms of the origin of a chronic back disability, that 
after the veteran injured his back in February 1995, he made 
no pertinent complaint, and the clinical evaluation of his 
spine was normal, at his December 1997 annual Reserve medical 
examination.  The Board also finds probative that the veteran 
did not complain of back pain when evaluated by the Mayo 
Clinic in 1999, despite complaining of hypertension and left 
knee pain.  Furthermore, the veteran has not submitted or 
identified medical records which reflect complaints or 
treatment related to a back disability from February 1995 to 
December 2002, when he underwent VA examination.  The Board 
does recognize the veteran testified that he is unable to 
remember the names of private physicians from whom he 
received treatment because he was not sick that often and may 
have needed a doctor once every two years if his back 
bothered him.  However, the Board must evaluate the veteran's 
claim using the evidence of record.  As a result, the gap of 
years in the record, and his testimony regarding the sporadic 
nature of his back pain, militates against a finding that his 
in-service symptomatology progressed into a chronic disorder, 
and also rebuts any assertion of continuity of symptomatology 
since separation from service.  See 38 C.F.R. § 3.303(b); see 
also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

Therefore, with no competent and probative medical evidence 
indicating that the veteran's current lumbar strain 
disability is causally related to his period of active 
military service, the claim for service connection must be 
denied.  See Hickson, supra.

The Board notes that a December 2002 VA X-ray revealed 
degenerative joint disease (arthritis) of the spine, which is 
a one of the chronic diseases for which presumptive service 
connection can be granted under 38 U.S.C.A. § 1101(3); 
38 C.F.R. § 3.309(a).  However, in order for presumptive 
service connection to apply, as noted above, the arthritis 
must be manifested within one year after the date of the 
veteran's separation from service.  See 38 C.F.R. § 3.307(a).  
Here, the Board notes the veteran's arthritis diagnosis was 
rendered more than 5 years after he was discharged from 
active military service.  Therefore, service connection on a 
presumptive basis is not warranted in this case.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for intermittent lumbar strain, with right 
sciatica and degenerative joint disease and disc disease, and 
the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for intermittent lumbar 
strain, with right sciatica and degenerative joint disease 
and disc disease, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


